DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 3 May 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 8-10 and 18-20, they are acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the abstract, the amended language has overcome the objection to the specification of the previous Office action, and the respective objection has been withdrawn.
In regards to the amendments to the claims which recites, “the histogram module, the mapping module, the calculation module, the image synchronization module, the image splicing module, the timing control module, and the image alignment module are integrated in one hardware process unit
Amendments to the independent claims 1 and 11 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 8-11 of Applicant’s reply, that the combined teachings of Li, Kim, Kim’503, Jin, Sikri, Yan, and Morton fail to teach or suggest the amended limitations of, “a timing control module, configured to generate control signals required by the respective modules according to data of the input image; and an image alignment module, configured to align the data of the input image with the control signal, and sending the data of the input image to the storage module by taking one row as one unit; wherein the storage module stores the input image using a double data rate synchronous dynamic random access memory (DDR), and the histogram module, the mapping module, the calculation module, the image synchronization module, the image splicing module, the timing control module, and the image alignment module are integrated in one hardware process unit”, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Li is relied upon to teach a system for generating contrast enhance image by applying a mapping curve to an input image, which includes a storage device which may store the input images in advance, where the input image may be obtained from the storage device, and that the storage device may be a volatile storage medium (e.g. RAM) (see Li [0021] and [0026]), and an image processor may control the operation of the input device, storage device, and display device of the system to perform the disclosed method for enhancing image contrast, where the image processor may be a CPU, MCU, GPU, DSP, or the like (see Li [0021] and [0023]).
Yan is relied upon to teach in a related and pertinent system for image contrast enhancement, where the system may be implemented using a storage medium to store contrast enhancement logic for performing the various disclosed operations, and that the storage medium may be Double-Data-Rate RAM (DDR RAM) (see Yan [0036]-[0037]). 
One of ordinary skill in the art would have found it obvious in view of the combined teachings of Li and Yan that a DDR RAM is an exemplified as a form of storage medium for implementing a contrast enhancement system to the combined teachings of Li, Kim, Kim’503, and Morton, such that a DDR RAM is used as the storage device for storing the input image data, and would reasonably expected the DDR RAM to successfully store the input image.
As noted above, the test for obviousness does not require an explicit recitation or suggestion of the claimed feature in any one or all of the references, but that the combined teachings of the references would have suggested the claimed feature to those of ordinary skill in the art. 
Therefore, the combined teachings of Li, Kim, Kim’503, Morton, and Yan, notably Li and Yan, would have suggested to one of ordinary skill in the art that a DDR RAM may be used as a storage device wherein the storage module stores the input image using a double data rate synchronous dynamic random access memory (DDR)”

Furthermore, as indicated above, Li is relied upon to teach an image processor may control the operation of the input device, storage device, and display device of the system to perform the disclosed method for enhancing image contrast, where the image processor may be a CPU, MCU, GPU, DSP, or the like (see Li [0021] and [0023]).
Kim is relied upon to teach in a related and pertinent locally adaptive histogram equalization system for enhancing contrast of image sequences, where a resulting image of histogram equalization and adaptive filtering is mixed with the original image to combine both global and local contrast information (see Kim Fig. 3 and sect. 4. Spatio-temporally adaptive filtering).
Kim’503 is relied upon to teach in a related and pertinent adaptive contrast enhancement method, where a nonlinear transform function is constructed and updated as the LUT and is synchronized with the associated video picture or field (see Kim Fig. 2. and [0025]), and a computed transform ratio is applied to a corresponding input signal using the combiner node (see Kim Fig. 2, [0023] and [0044]).
One of ordinary skill in the art would have found it obvious to apply Kim’s teachings of mixing a resulting processed image with the original input image to the teachings of Li such that the contrast enhanced second image based on locally adaptive histogram equalization of an input image is mixed with the input image to combine global and local contrast information. Additionally, one of ordinary skill in the art would have found it obvious to apply Kim’503’s technique of synchronizing a processed signal with its associated input digital picture for applying and combining the two image signals to the teachings of Li and Kim, such that the original input image and resulting processed image to be mixed 
Morton is relied upon to teach in a related and pertinent apparatus for enhancing and thresholding scanned images, where various control and clock signals are generated by control circuitry for implementing the image processing circuitry (see Morton col. 9, ln. 35-60), where the control and clock signals are used to coordinate the storing of an image into a frame buffer implemented upon RAM circuits (see Morton col. 31, ln. 45 – col. 32, ln. 35), and that the incoming pixels values on the current scan line are filled as an entire row in the frame buffer (see Morton col. 31, ln. 60 – col. 32, ln. 35).
One of ordinary skill in the art would have found it obvious to combine Morton’s teachings of using clock and control signals generated by a control circuitry to the combined teachings of Li, Kim, and Kim’503, such that clock and control signals are used to control the operations of the input device, storage device and display device for implementing the disclosed functions, where the control and clock signals coordinate the storing of an image into a frame buffer and that incoming pixels are filled as an entire row in the frame buffer, and would reasonably expect the clock and control signals to successful coordinate the access of stored data for executing the disclosed operations for performing the contrast enhancement of the input image. 

Thus, the combined teachings of Li, Kim, Kim’503, Morton, and Yan would suggest the broadest reasonable interpretation for the claim limitations, “a timing control module, configured to generate control signals required by the respective modules according to data of the input image; and an image alignment module, configured to align the data of the input image with the control signal, and sending the data of the input image to the storage module by taking one row as one unit; wherein the storage module stores the input image using a double data rate synchronous dynamic random access memory (DDR), and the histogram module, the mapping module, the calculation module, the image synchronization module, the image splicing module, the timing control module, and the image alignment module are integrated in one hardware process unit”.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “storage module”, “histogram module”, “mapping module”, “calculation module”, “image synchronization module”, “image splicing module”, “histogram mapping sub-module”, “histogram processing sub-module”, “histogram mapping sub-module”, “filtering sub-module”, “histogram storage module”, “filtering mapping table storage module”, “timing control module”, and “image alignment module” in claims 1-7 and 11-17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0043176, effectively filed 4 August 2017), in view of Kim et al. (“CONTRAST ENHANCEMENT SYSTEM USING SPATIALLY ADAPTIVE HISTOGRAM EQUALIZATION WITH TEMPORAL FILTERING”), herein Kim, Kim (US 2006/0013503), herein Kim’503, Morton et al. (US 4,982,294), herein Morton, and Yan et al. (US 2008/0144931), herein Yan. 
Regarding claim 1, Li discloses a contrast enhancement device, comprising: 
a storage module, configured to store an input image (see Li [0021], where the storage device may store the input images in advance, and the storage device may be a volatile storage medium (e.g. RAM); see also Li [0026], where the input image may be obtained from the storage device); 
a histogram module (see Li [0023], where the image processor may control the operation of the input device, storage device, and display device to perform the disclosed method for enhancing image contrast; and see Li [0021], where the image processor may be a CPU, MCU, GPU, DSP, or the like), configured to perform histogram processing on the input image to obtain a histogram corresponding to the input image (see Li [0026], where a histogram information of the first image / input image is generated); 
a mapping module (see Li [0023], where the image processor may control the operation of the input device, storage device, and display device to perform the disclosed method for enhancing image contrast; and see Li [0021], where the image processor may be a CPU, MCU, GPU, DSP, or the like), configured to perform mapping processing on the histogram to obtain a mapping table corresponding to the input image (see Li [0036]-[0039], where a mapping curve is generated from the histogram information, where a cumulative distribution function curve is obtained from the histogram information, and an adaptive curve is used to adjust the CDF curve to generate the mapping curve; see also Li [0046], where the mapping curve can be implemented as a lookup table (LUT)); 
a calculation module (see Li [0023], where the image processor may control the operation of the input device, storage device, and display device to perform the disclosed method for enhancing image contrast; and see Li [0021], where the image processor may be a CPU, MCU, GPU, DSP, or the like), configured to perform interpolation processing on the input image according to the mapping table to obtain a target image with contrast enhancement (see Li [0036]-[0037], where the mapping curve is used to adjust the first image and generate the final pixel value of the second image where the contrast of the second image is enhanced compared to the contrast for the first image; see also Li [0049], where the first image is adjusted using the mapping curve to obtain a second image with enhanced contrast compared to the first image);
and the histogram module, the mapping module, the calculation module are integrated in one hardware process unit (see Li [0023], where the image processor may control the operation of the input device, storage device, and display device to perform the disclosed method for enhancing image contrast; thus suggesting that the image processor performing the disclosed method integrates an equivalent of the histogram module, the mapping module, and the calculation module as one hardware process unit).
Although Li discloses an image processor may control the operation of the input device, storage device, and display device to perform the disclosed method for enhancing image contrast and the display device may be configured to show the image processing results (see Li [0021]-[0022]), Li does not explicitly disclose splicing and outputting the input image and the target image. 
Kim teaches in a related and pertinent locally adaptive histogram equalization system for enhancing contrast of image sequences (see Kim Abstract), where a resulting image of histogram equalization and adaptive filtering is mixed with the original image to combine both global and local contrast information (see Kim Fig. 3 and sect. 4. Spatio-temporally adaptive filtering). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Kim’s teachings of mixing a resulting processed image with the original input image to the teachings of Li such that the contrast enhanced second image based on locally adaptive histogram equalization of an input image is mixed with the input image to combine global and local contrast information. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Li discloses a base system for generating a contrast enhanced image by applying a mapping curve to an input image, where the mapping curve is generated based on the histogram information generated from the input image. Kim teaches a known technique of mixing a resulting image of histogram equalization and adaptive filtering with the original image to combine both global and local contrast information. One of ordinary skill in the art would have recognized that by applying Kim’s technique would allow for the Li’s histogram information based contrast enhancement system to perform locally adaptive histogram equalization upon the input image and to mix the resulting processed image with the original image to combine both global and local contrast information, allowing for an improved contrast enhancement system that yields resulting images with desired levels of global  image processor further performs the suggested combined method involving the functions of the image splicing module, the combined teachings suggest the image processor further integrates an equivalent of the image splicing module with the histogram module, the mapping module, and the calculation module as one hardware process unit.
Although Li and Kim suggest the mixing of the processed image and the original input image, Li and Kim do not explicitly disclose synchronizing the input image and the target image. 
Kim’503 teaches in a related and pertinent adaptive contrast enhancement method (see Kim’503 Abstract), where a nonlinear transform function is constructed and updated as the LUT and is synchronized with the associated video picture or field (see Kim Fig. 2. and [0025]), and a computed transform ratio is applied to a corresponding input signal using the combiner node (see Kim Fig. 2, [0023] and [0044]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Kim’503’s technique of synchronizing a processed signal with its associated input digital picture for applying and combining the two image signals to the teachings of Li and Kim, such that the original input image and resulting processed image to be mixed and synchronized for performing the mixing of the original input image and resulting processed image to combine global and local contrast information. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Li and Kim discloses a base system for generating a contrast enhanced image based on generated histogram information from the input image, and mixing the resulting contrast enhanced image of with the original image to combine both global and local contrast information. Kim’503 teaches a known technique of synchronizing two corresponding image signals for combining the two corresponding image signals. One of ordinary skill in the art would have recognized that by applying Kim’503’s technique to Li and Kim’s histogram information based  image processor further performs the suggested combined method involving the functions of the image synchronization module, the combined teachings suggest the image processor further integrates an equivalent of the image synchronization module with the histogram module, the mapping module, the calculation module, and the image splicing module as one hardware process unit.
Although Li discloses an image processor may control the operation of the input device, storage device, and display device to perform the disclosed method for enhancing image contrast; Li, Kim, and Kim’503 do not explicitly disclose the contrast enhancement device comprising a timing control module, configured to generate control signals required by the respective modules according to data of the input image; and an image alignment module, configured to align the data of the input image with the control signal, and sending the data of the input image to the storage module by taking one row as one unit.
Morton teaches in a related and pertinent apparatus for enhancing and thresholding scanned images (see Morton Abstract), where various control and clock signals are generated by control circuitry for implementing the image processing circuitry (see Morton col. 9, ln. 35-60), where the control and clock signals are used to coordinate the storing of an image into a frame buffer implemented upon RAM circuits (see Morton col. 31, ln. 45 – col. 32, ln. 35), and where the incoming pixels values on the current scan line are filled as an entire row in the frame buffer (see Morton col. 31, ln. 60 – col. 32, ln. 35).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine Morton’s teachings of using clock and control signals generated by a control circuitry to the combined teachings of Li, Kim, and Kim’503, such that clock and control signals are used to control the operations of the input device, storage device and display device for implementing the disclosed functions, where the control and clock signals coordinate the storing of an image into a frame buffer and that incoming  image processor further performs the suggested combined method involving the functions of the timing control module and the image alignment module, the combined teachings suggest the image processor further integrates an equivalent of the timing control module and the image alignment module with the histogram module, the mapping module, the calculation module, the image splicing module, and the image synchronization module as one hardware process unit.
Although, Li teaches the storage device may be non-volatile storage memory, volatile storage medium (e.g. Random Access Memory (RAM)), or any combination thereof for storing data (see Li [0021]), and Morton teaches that the frame buffer may be implemented upon RAM circuits (see Morton col. 31, ln. 45 – col. 32, ln. 35); Li, Kim, Kim’503, and Morton do not explicitly disclose the contrast enhancement device comprising, wherein the storage module stores the input image using a double data rate synchronous dynamic random access memory (DDR).
Yan teaches in a related and pertinent system for image contrast enhancement (see Yan Abstract), where the system may be implemented using a storage medium to store contrast enhancement logic for performing the various disclosed operations, and the storage medium may be Double-Data-Rate RAM (DDR RAM) (see Yan [0036]-[0037]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to combine Yan’s teachings of using a DDR RAM as the storage medium for implementing a contrast enhancement system to the combined teachings of Li, Kim, Kim’503, and Morton, such that a DDR RAM is used as the storage device for storing the input image data. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Li, Kim, Kim’503, and Morton disclose a base system for generating a contrast enhanced image, where the system includes an image processor coupled to a storage device, where the storage device may be non-volatile storage memory or volatile storage memory. Yan teaches in a related and pertinent system for contrast enhancement of an image, where the system comprises a storage medium which may be a Double-Data-Rate RAM (DDR RAM). One of ordinary skill in the art would have found it obvious to combine the teachings of Li, Kim, Kim’503, Morton, and Yan such that the storage device used to store the input image may be implemented as a DDR RAM, and would reasonably expected the DDR RAM to successfully store the input image.


a histogram creation sub-module, configured to divide the input image into M image blocks (see Kim sect. 3 block-overlapped histogram equalization algorithm, where the image is assigned to an array of MxN blocks), and 
to perform histogram statistics on each image block to obtain M block histograms (see Kim sect. 3 block-overlapped histogram equalization algorithm, where histogram equalization is performed on the (m, n)-th block; see also Li [0026], where histogram information is generated for the first image; the combined teachings of Li, Kim, and Kim’503, suggests that histogram information is generated for a corresponding image block for performing histogram equalization), wherein the M block histograms are in one-to-one correspondence with the M image blocks, and M is a positive integer greater than 1 (see Kim sect. 3 block-overlapped histogram equalization algorithm and Fig. 1, where the histogram equalization is performed for each (m,n)-th block, which suggests the corresponding histogram information is generated for each for each (m,n)-th block, and that the depicted relationship between the entire image and the (m,n)-th block suggests that the number of blocks is suggested to be a positive integer greater than 1); 
a histogram processing sub-module, configured to perform contrast restricting processing on each block histogram in the M block histograms, to obtain M restricted block histograms (see Li [0027]-[0035], where a contrast restriction parameter is determined and used to generate a second histogram information where parts of the histogram that exceeds the restriction parameter is clipped and evenly distributed to the entire histogram to form a new histogram), wherein the M restricted block histograms are in one-to-one correspondence with the M image blocks (see Kim sect. 3 block-overlapped histogram equalization algorithm and Fig. 1, where the histogram equalization is performed for each (m,n)-th block, which suggests the corresponding histogram information, including the second histogram, is generated for each for each (m,n)-th block).

Regarding claim 11, it recites a display comprising a contrast enhancement device of claim 1. Li, Kim, Kim’503, Morton, and Yan teach an equivalent of the claimed display comprising a contrast enhancement device of claim 1 (see Li [0020], where the image processing system includes an image input device, an image processor, a storage device, and a display device, where the image processing system may be a laptop computer, tablet device, or other handheld device). Please see above for detailed claim analysis, with the exception to the following further limitations:
Please see the above rejection for claim 1, as the rationale to combine the teachings of Li, Kim, Kim’503, Morton, and Yan are similar, mutatis mutandis.

Regarding claim 12, see above rejection for claim 11. It is a claim directed to a display reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kim, Kim’503, Morton, and Yan as applied to claims 2 and 12 above, and further in view of Jin et al. (“An Adaptive Contrast Enhancement of Image Using Multi-Scale Histogram Representation”, publicly available on 2 June 2017), herein Jin.
Regarding claim 3, please see the above rejection of claim 2. Li, Kim, Kim’503, Morton, and Yan disclose the contrast enhancement device according to claim 2, wherein the mapping module comprises: 
(see Li [0035]-[0039], where histogram equalization is performed on the peak clipped histogram information and is used to obtain the CDF curve for generating the mapping curve; see also Li [0046], where the mapping curve can be implemented as a lookup table (LUT)).
Although Kim’503 describes performing low pass filtering of the transfer ratios used to generate the contrast enhanced output image (see Kim’503 [0024]), Li, Kim, Kim’503, Morton, and Yan do not explicitly disclose filtering the M block mapping tables to obtain M filtering mapping tables.
	Jin teaches in a related and pertinent method for enhancing images using histogram equalization (see Jin Abstract), where images to be enhanced are divided into regions and histograms are computed with a contrast limited function and lookup tables (LUTs) for each region are generated by accumulating the histogram bins, and the LUT arrays are processed individually by spatially filtered with a Gaussian mask to yield filtered LUTs and used to optimize the image of each region (see Jin sect. 3. The Proposed Algorithm (b) Gaussian-filter method), and the proposed method provides for local enhancement and eliminate the boundary effect (see Jin sect. 1. Background). 
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Jin’s technique of performing Gaussian filtering upon local LUTs generated from the histograms computed for corresponding local regions of an image to achieve similar performance to a multi-scale method with reduced hardware costs to the combined teachings of Li, Kim, Kim’503, Morton, and Yan, such that LUTs corresponding to the mapping curve are filtered using a Gaussian mask, and the filtered mapping curve LUTs are used to generate the contrast enhanced image. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Li, Kim, Kim’503, Morton, and Yan disclose a base system for generating a contrast enhanced image, where histogram information is generated from block regions of the input image, and 

Regarding claim 13, see above rejection for claim 12. It is a claim directed to a display reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Claim 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kim, Kim’503, Morton, Yan, and Jin as applied to claims 3 and 13 above, and further in view of Sikri et al. (US 7,760,938), herein Sikri.
Regarding claim 4, please see the above rejection of claim 3. Li, Kim, Kim’503, Morton, Yan, and Jin disclose the contrast enhancement device according to claim 3, further comprising: 
a histogram storage module, configured to store data of the M block histograms, data of the M restricted block histograms and data of the M block mapping tables (see Li [0021], where the storage device is used for storing data such as intermediate data generated during the calculation process and the result data and so on; which suggests to one of ordinary skill in the art that the generated first histogram data, second clipped histogram data, and mapping curve LUTs for the block regions of the image are stored by the storage device). 

Sikri teaches in a related and pertinent apparatus for enhancing the contrast of an image (see Sikri Abstract), where the system implementing the disclosed contrast enhancement includes a processor, main memory, and static memory which communicate with each other via a bus (see Sikri col. 8, ln. 5-15), and that the signals provided over the various buses may be time multiplexed with other signals and provided over one or more common buses (see Sikri col. 2, ln. 50-55). 
At the time of filing, one of ordinary skill in the art would have found it obvious to use Sikri’s technique of using time multiplexed communication to transmit signals between the system components to the combined teachings of Li, Kim, Kim’503, Morton, Yan, and Jin, such that the data signals being communicated between the system components such as storing the input image data and generated intermediate data is performed over a data bus in a time multiplexed manner. This modification is rationalized as a use of known technique to improve a similar device in the same way. In this instance, Li, Kim, Kim’503, Morton, Yan, and Jin disclose a base system for generating a contrast enhanced image, where the system includes an image processor coupled to a storage device and the storage device stores the input image data and generated intermediate data. Sikri teaches in a comparable system for enhancing the contrast of an image, where the system components communicate with each other via a bus and that the signals provided over the various buses may be time multiplexed with other signals and provided over one or more common buses. One of ordinary skill in the art could have applied Sikri’s technique in the same way to Li, Kim, Kim’503, Morton, Yan, and Jin’s contrast enhancement system which would predictably result in the communication of the input image and generated intermediate data over the data bus in a time multiplexed manner between the image processor, the input device, and the storage device, reading upon the broadest reasonable interpretation of the data is stored in time division. 
(see Li [0021], where the storage device may be non-volatile storage memory or volatile storage memory; see Sikri col. 8, ln. 5-15, where a static memory such as static random access memory (SRAM) may be used).

Regarding claim 6, please see the above rejection of claim 4. Li, Kim, Kim’503, Morton, Yan, Jin, and Sikri disclose the contrast enhancement device according to claim 4, further comprising: 
a filtering mapping table storage module, configured to store the M filtering mapping tables (see Li [0021], where the storage device is used for storing data such as intermediate data generated during the calculation process and the result data and so on; which suggests to one of ordinary skill in the art that the generated filtered mapping curve LUTs for the block regions of the image are stored by the storage device).

Regarding claim 7, please see the above rejection of claim 6. Li, Kim, Kim’503, Morton, Yan, Jin, and Sikri disclose the contrast enhancement device according to claim 6, wherein the calculation module is configured to: 
interpolate the input image according to the M filtering mapping tables to obtain the target image with contrast enhancement (see Li [0036]-[0037], where the mapping curve is used to adjust the first image and generate the final pixel value of the second image where the contrast of the second image is enhanced compared to the contrast for the first image; see also Li [0049], where the first image is adjusted using the mapping curve to obtain a second image with enhanced contrast compared to the first image; see Jin sect. 3. The Proposed Algorithm (b) Gaussian-filter method, where the LUT arrays are processed individually by spatially filtered with a Gaussian mask to yield filtered LUTs and used to optimize the image of each region).

Regarding claim 14, see above rejection for claim 13. It is a claim directed to a display reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Regarding claim 15, see above rejection for claim 14. It is a claim directed to a display reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Regarding claim 16, see above rejection for claim 14. It is a claim directed to a display reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 17, see above rejection for claim 16. It is a claim directed to a display reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661